Citation Nr: 0613317	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  02-12 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease and emphysema on a direct basis and as 
secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service with the U.S. Army 
Transportation Corps from July 1943 to December 1945, and had 
additional service in the Naval Reserves with the Merchant 
Marine from December 1942 to September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.

This matter was previously before the Board in September 
2003, wherein it was remanded for additional development.  In 
its Remand, the Board noted that the veteran has also claimed 
entitlement to service connection for a heart disorder as 
secondary to service-connected asbestosis.  See Statement 
from the veteran, dated April 10, 2001.  The matter was 
referred to the RO for appropriate action, but review of the 
claims folder does not demonstrate that this has been 
undertaken.  As such, the issue is, once again, referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has chronic obstructive pulmonary disease and 
emphysema that are not related to his active service, to 
include asbestos exposure.

2.  Chronic obstructive pulmonary disease and emphysema were 
not caused or aggravated by service-connected asbestosis.




CONCLUSION OF LAW

The criteria for entitlement to service connection for 
chronic obstructive pulmonary disease and emphysema on a 
direct and secondary basis have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VA's notice 
requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and disability; (4) degree of 
disability; and (5) effective date of disability.  The Court 
held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. 

VA satisfied the duty to notify by means of letters to the 
veteran from VA dated in March 2001 and April 2004.  The 
veteran was told of what was required to substantiate his 
claim for entitlement to service connection and of his and 
VA's respective duties, i.e., that VA would attempt to get 
any additional records that he identified as being helpful to 
his claim.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  The RO stated that it was giving him the opportunity 
to submit additional evidence or request assistance prior to 
making a decision.  

Any defect as to the notice of the evidence needed to 
substantiate the claim, particularly with respect to the 
issue of secondary service connection, is cured by actual 
knowledge on the part of veteran, as the criteria for service 
connection, including on a secondary basis, was argued.  With 
the demonstration of actual knowledge of the evidence needed 
to substantiate the claim for service connection and as the 
veteran has had the opportunity to participate effectively in 
the processing of his claim, that is, the opportunity to 
submit evidence or argument on the claim, which he did, the 
purpose of the VCAA notice was not frustrated and the veteran 
was not prejudiced by the defect in the VCAA notice, 
pertaining to the type of evidence needed to substantiate the 
claim. 

To any extent that the veteran was not provided adequate VCAA 
notice prior to the RO's initial adjudication of his claim, 
this is harmless error.  There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.   

Since the veteran's claim for entitlement to service 
connection for chronic obstructive pulmonary disease and 
emphysema on a direct basis and as secondary to service-
connected asbestosis was denied by the RO and is also being 
denied by the Board, as discussed herein, there is no 
potential effective date or disability rating issue that 
would warrant additional notice as to the service connection 
issue.  See Dingess/Hartman, 19 Vet. App. at 473.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant private and VA medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, the veteran was 
afforded a VA examination in October 2001, and an addendum to 
that examination report was provided by the examiner in 
October 2001.  He was also afforded a VA examination in March 
2005, and an addendum to that examination report was provided 
by the examiner in June 2005.  In January 2006, a medical 
expert opinion was obtained in accordance with VHA Directive 
2000-049, from a VA pulmonary specialist.  Under such 
circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.



Service connection for chronic obstructive pulmonary disease 
and 
emphysema on a direct basis and as secondary to service-
connected asbestosis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

Initially, the Board notes that the veteran is already 
service connected for asbestosis.

A statement from the veteran dated in October 2000 shows that 
he asserted having a lung disorder as a result of his service 
in the Army Transportation Corps during World War II, to 
include exposure to asbestos.   In a statement dated in April 
2001, he added that his duties required him to work and make 
pipe repairs in the engine room of ships, and that he also 
slept in the engine room at times.  He reported that he did 
not have any other jobs (aside from military service) that 
exposed him to asbestos.  He listed employment at a steel 
plant, a power plant, as a dispatcher, working with vending 
machines, in real estate, and in photography, as well as 
being a service station operator.  He indicated that his 
physician believed exposure to asbestos may have been the 
primary cause of his present lung disorder, as well as a 
heart disorder.

The only available service medical records are dated in 
December 1942 and show no evidence of a chronic lung or 
respiratory disorder.  A report from the National Personnel 
Records Center received in March 2002, as well as the DD-214 
for Army Transportation Corps service from July 1943 through 
August 1945 indicate that the veteran served on ships of the 
World War II period that used asbestos for insulation in 
numerous areas. 

Subsequent to service, private outpatient treatment records 
from A. S. Yang, M.D., dated from March 1999 through March 
2001, show intermittent treatment for symptoms associated 
with severe chronic obstructive pulmonary disease of 10 years 
duration, noting that he had worked with pipe for four to 
five years.  X-rays of the lungs consistently demonstrated 
chronic obstructive pulmonary disease and emphysematous 
changes, but did not provide findings or diagnosis of 
asbestosis. 

Private outpatient treatment records from UCSD Healthcare 
dated from July 2000 through August 2000, reveal that the 
veteran's lungs showed some calcification of the pleura which 
was consistent with calcified plaque secondary to asbestos 
exposure. 

Private outpatient treatment records from Parkview Community 
Hospital Medical Center, dated in March 2001, show treatment 
for symptoms associated with chronic obstructive pulmonary 
disease.  

A VA examination report dated in October 2001 shows that the 
veteran reported symptoms associated with a lung disorder due 
to asbestos exposure.  He described the date of onset for the 
lung disorder to have been 1943, when he was exposed to 
asbestos while in training.  He was told to have a lung clot 
problem in the service; however, he was not given an exact 
diagnosis.  He subsequently developed progressive breathing 
difficulties and was told that he had emphysema in 1974, by 
his private physician.  He indicated that the symptoms 
continued to worsen in the 1980s, and he was subsequently 
placed on oxygen in 1992.  He was also given a nebulizer in 
1994.  Chest X-rays revealed chronic obstructive pulmonary 
disease, and pulmonary function testing revealed severe 
obstructive airway disease.  The diagnosis was severe 
obstructive airway disease.

In an addendum to the October 2001 VA examination report, 
also dated in October 2001, the examiner reiterated that the 
chest X-rays had suggested parenchymal changes and pleural 
limited plaquing, consistent with asbestosis.  The diagnosis 
was asbestosis, based upon chest X-ray findings, and it was 
noted that disease progression would be shown by the presence 
of restrictive airway disease.  The examiner added that as 
the veteran's forced vital capacity was greater than 80 
percent (at 113 percent), he had no pulmonary functional 
impairment that resulted from asbestosis alone.  Since the 
pulmonary function test findings showed only an obstructive 
airway disease (consistent with chronic obstructive pulmonary 
disease), the veteran's obstructive airway disease was less 
likely secondary to asbestosis than from unrelated causes. 

VA outpatient treatment records dated from December 2001 to 
April 2002 show intermittent treatment for symptoms 
associated with chronic obstructive pulmonary disease.

A lay statement from a former employee of the veteran dated 
in October 2002 shows that he stated being an employee from 
1955 to 1961, doing heavy mechanical work on ears and trucks.  
This was said to include brakes, clutches, transmissions, and 
all drive line work.

In October 2002, the veteran and his daughter testified at a 
personal hearing over which a hearing officer of the RO 
presided.  The veteran indicated that his physician had 
stated that asbestosis was either the primary cause or 
secondary cause of his current lung disorder.  

VA outpatient treatment records dated from January 2002 
through November 2002 show continued treatment for symptoms 
associated with chronic obstructive pulmonary disease.

A letter from a VA physician dated in June 2004, shows that 
the veteran had reported a history of asbestos exposure 
during World War II while working in the engine room of a 
ship.  The physician noted evidence of calcified pleural 
thickening, which could be associated with asbestosis 
exposure.  It was also indicated that the veteran was on 
other therapy for his lung disease and was  participating in 
a pulmonary therapy program.

VA outpatient treatment records dated from April 2003 through 
February 2005 show continued treatment for symptoms 
associated with chronic obstructive pulmonary disease.  The 
veteran was said to have been initially diagnosed with 
chronic obstructive pulmonary disease in 1984, placed on 
inhalers in 1987, and on home oxygen for seven years.  He was 
last hospitalized in 1999 with no intubation or emergency 
room visits since.  A report dated in September 2003, noted 
acute bronchitis with chronic obstructive pulmonary disease 
exacerbation that was being treated with medication.  The 
report noted a history of smoking cigarettes since age 16, 
which peaked at 1.2 packs per day.  He reported having quit 
smoking at age 64.  The reports show the veteran received 
recurrent treatment consisting of the use of  inhalers and 
home oxygen.  The chronic obstructive pulmonary disease was 
mostly stable, with exercise induced hypoxia.  

A VA examination report dated in March 2005 shows that 
veteran provided a history of asbestos exposure in service.  
Pulmonary function testing showed severe obstructive lung 
disease with some improvement after bronchodilator use.  The 
chest X-ray showed bilateral calcified granuloma, pleural 
thickening and hyperinflated lungs with flattened diaphragm.  
The examiner assessed severe chronic obstructive pulmonary 
disease and noted oxygen dependence.

An addendum to the March 2005 VA examination report dated in 
June 2005, shows that the examiner added that the veteran's 
chronic obstructive pulmonary disease was more likely 
secondary to smoking and was unlikely secondary to asbestos 
exposure.  He further stated there was evidence of asbestos 
exposure with pleural plaque, but there was no definite 
evidence of asbestosis.  He indicated that the  pulmonary 
function testing and chest X-rays confirmed severe chronic 
obstructive pulmonary disease.

An expert medical opinion obtained from a VA pulmonary 
specialist dated in January 2006 shows that the examiner 
indicated having reviewed the veteran's entire claims folder, 
including all medical reports and administrative records, in 
conjunction with formulating his opinion.  He added that he 
did not have the actual radiographs to review, but read all 
radiologist reports.  The examiner concluded that it was not 
as likely as no, that the veteran's chronic obstructive 
pulmonary disease was caused by inservice exposure to 
asbestos; it was not as likely as not that the veteran's 
emphysema was caused by in-service exposure to asbestos; it 
was not as likely as not that the veteran's chronic 
obstructive pulmonary disease was either caused by or 
aggravated by his service-connected asbestosis; and it was 
not as likely as not that the veteran's emphysema was either 
caused by or aggravated by his service connected asbestosis.

The examiner explained that although there is some basic 
scientific research evidence that suggests that hard metals 
may contribute to minimal small airways obstruction, this has 
not been well-described in humans who have not smoked 
cigarettes.  The veteran's pulmonary function tests indicated 
obstructive lung disease [Forced expiratory volume in one 
second equaled 0.8 -1.0 L (39 percent predicted), while vital 
capacity was normal; his forced expiratory volume in one 
second/forced vital capacity was 30 percent in May 2002; his 
gas transfer was 9.3 (38 percent predicted) in July 2000] 
more severe than even the most advanced findings in the 
medical literature.  Chest computed tomography scan reports 
from UCSD Healthcare dated in July 2002 described moderately 
severe emphysema, especially in the upper lobes, but did not 
describe nodules or linear infiltrates as seen in asbestos 
pneumoconlosis.

The examiner, further, explained that chart review suggested 
that although it was likely that the veteran was exposed 
sometime in his life to asbestos (calcified pleural plaques 
described at UCSD Healthcare radiologist in July 2000), there 
was no objective evidence to support pulmonary fibrosis, much 
less the contention that he had asbestosis (fibrosis from 
asbestos).  Radiology reports indicated calcified granuloma 
and lymph nodes, as well as calcified splenic granuloma, 
compatible with histoplasma exposure and infection (not 
necessarily accompanied by disease) that was very common in 
the Midwestern United States.  The veteran's records 
indicated he lived for prolonged duration in Iowa.  This line 
of reasoning strongly implicated the veteran's prolific 
smoking career as the cause (more likely than not), rather 
than remote asbestos exposure, of his chronic obstructive 
pulmonary disease, and specifically, his emphysema.

Initially, the Board notes that there is no evidence of 
chronic obstructive pulmonary disease or emphysema during the 
veteran's period of active service.  The evidence of record 
does not show chronic obstructive pulmonary disease or 
emphysema until the reports from Dr. Yang dated as early as 
March 1999, which provided a 10 year history of severe 
chronic obstructive pulmonary disease.  This would have been 
approximately 40 years following separation from service.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against a claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In consideration of the possibility that the latent period 
following exposure to asbestos varies from 10-to-45 or more 
years between first exposure and development of disease, and 
that the exposure to asbestos may be brief or indirect, the 
Board turns to the various medical opinions of record which 
fail to establish a relationship between the currently 
diagnosed chronic obstructive pulmonary disease and emphysema 
and exposure to asbestos in service.  In June 2005, the VA 
examiner concluded the veteran's chronic obstructive 
pulmonary disease was more likely secondary to smoking and 
was unlikely secondary to asbestos exposure.  The January 
2006 VA expert medical opinion similarly concluded that it 
was not as likely as not that the veteran's chronic 
obstructive pulmonary disease and emphysema were caused by 
inservice exposure to asbestos.  

Additionally, there is no competent evidence of record 
relating the veteran's chronic obstructive pulmonary disease 
and emphysema to his service-connected asbestosis.  See 
38 C.F.R. § 3.310.  To the contrary, the VA examiner in 
October 2001 and the VA expert in January 2006 determined 
that there was no such relationship.  

The foregoing medical opinions were definitive and based upon 
physical examination of the veteran and a complete review of 
the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000).  They are, therefore, found to be persuasive.

The Board has considered the assertions of the veteran and 
the testimony of his daughter that he currently has symptoms 
associated with chronic obstructive pulmonary disease and 
emphysema that are etiologically related to his period of 
active service and/or his service-connected asbestosis.  
Unfortunately,  their lay opinions are not considered to be 
competent evidence.  As lay witnesses, they can testify as to 
what actually was experienced; however, they lack the medical 
training, experience, and expertise to render a medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As noted above, in October 2002 the veteran testified at a 
personal hearing over which a hearing officer of the RO 
presided.  He indicated that his private physician had 
indicated to him that his COPD could be aggravated by his 
service-connected asbestosis.  He also stated in April 2001 
that his pulmonary doctor believed that exposure to asbestos 
may be the primary cause of his COPD and emphysema.  On 
remand, he was asked to provide written statements from these 
doctors documenting their opinions.  However, no such 
opinions were provided.  Hearsay medical evidence, as 
transmitted by a lay person, is not sufficient to support a 
claim because the connection between what a physician said 
and the lay person's account of what the physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995). See also Kirwin v. Brown, 8 
Vet. App. 148, 153 (1995).

In conclusion, the preponderance of evidence is against the 
claim.  As the preponderance of the evidence is against the 
veteran's claim for service connection for chronic 
obstructive pulmonary disease and emphysema on a direct basis 
and as secondary to service-connected asbestosis, the benefit 
of the doubt doctrine is not applicable and the appeal must 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease and emphysema on a direct basis and as 
secondary to service-connected asbestosis is denied.


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


